Title: Samuel Tucker to the American Commissioners, 14 July 1778: résumé
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<On board the Boston, Port Louis, July 14, 1778: A letter of the 8th from Mr. Livingston tells me that a prisoner exchange is possible. I enclose a list of those on board, and a list of men recaptured, I suppose, in one of my prizes; the other two have already arrived. I am waiting on orders to join Capt. Whipple. He tells me he will be ready by the 20th and expects me to wait at the river’s mouth.
The enclosed statement written by one of the marines and signed by five others will show the treatment they received from me and my officers. Gen. Latuch [La Touche] will wait on you with an account of Sergeant Cazneau [Cazeneuve]; it is false, in that the sergeant is indebted to the ship. Every one begged me to take the marines back because they were destitute, but I refused all but those mentioned in the statement; them I took to show that their report was untrue.
Please, if possible, exchange Captain John Lee, taken in the brig Fanney [Fancy] and a brother of mine his master, Andrew Slyfield, who are in Mill Prison, and my nephew John Diamond. I should be glad to have a number of my captives exchanged for those in that prison. O that I were manned with Americans or others I could depend on! But I must do my best. P.S. The Britannia has just arrived, and I am happy that my men are not prisoners.>
